IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 214 MAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
LEVAR LEE SPENCE,                            :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2022, the Petition for Allowance of Appeal

is DENIED. The “Demand for a Speedy Disposition” is DISMISSED as moot.